In establishing the existence of probable cause for the search of a vehicle without a warrant, testimony which would be classified as hearsay becomes available to the state. Such testimony is not usable, however, against the accused to establish his guilt, and ordinarily should not be received in the presence of the jury, but should be introduced before the judge to enable him to determine whether there is sufficient predicate for the search without a warrant. Non-observance of the rule of practice stated, especially when opposed by prompt and adequate objection, as it appears was done in the present instance, will bring about a reversal of the judgment if it appears that by reason of the error in receiving the testimony before the jury the rights of the accused have been prejudiced. Some of the precedents are cited in the recent case of White v. State, 119 Tex.Crim. Rep., 45 S.W.2d 225; Booth v. State, 110 Tex.Crim. Rep., 9 S.W.2d 1032; Dillon v. State, 108 Tex.Crim. Rep., 2 S.W.2d 251.
In the present instance, the state introduced in evidence from one of the officers who made the arrest the following:
"I had information the defendant, Mr. John D. Maxwell, was coming in with a couple of gallons of whisky. I stopped the car I was in at the time. I was on the highway and when I stopped the car it was facing southeast. Guy S. Morgan, the Sheriff of Jack County, Texas, was with me at the time. We were in a Chevrolet coupe car. Guy S. Morgan was Sheriff of this County at that time and is Sheriff now.
"While we were stopped there, John D. Maxwell passed us, and Lon Sharp was with him in a car. They were in a 1926 model Ford Roadster car at the time. I recognized the car they were in as being that of John D. Maxwell. Mr. Maxwell was driving the car."
In his closing argument, counsel for the state made the following remarks: "That the Sheriff had been told or received information that the defendant was coming in with two gallons of whisky that day and *Page 195 
that after the search the officers found two gallons of whisky and that was evidence that defendant had transported said whisky."
Objection to the argument was promptly made, and the request of the court to disregard it was refused, all of which was properly preserved and shown by bill No. 9. As it appears from the bill and from the record, the prosecution was for transporting intoxicating liquor. Before his arrest and before any liquor was discovered, the appellant reached his filling station, which seems to have been under the control of his daughter.
The court submitted to the jury the question of guilt upon the law of circumstantial evidence. The verdict assessed against the appellant a penalty of confinement in the penitentiary for a period of three years. In view of the penalty assessed, which is two years above the minimum, and the absence of matters of aggravation proved upon the trial by legitimate testimony, it cannot be said that the action of the court in receiving the hearsay testimony mentioned and permitting its use in argument before the jury was not prejudicial.
For the reasons stated, the motion for rehearing is granted, the order of affirmance is set aside, the judgment of the trial court is reversed and the cause remanded.
Reversed and remanded.